DETAILED ACTION
The Amendment filed on December 17th, 2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
A Terminal Disclaimer filed on December 17th, 2021 has been recorded and approved on December 17th, 2021.

Examiner’s Statement of reason for Allowance
Claims 1, 3 and 18 were canceled. Claims 2, 4-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed an application layer protocol running on a user device and methods for trust based access to records via encrypted protocol communications with authentication system. The closest prior arts, as previously recited, Blechman (U.S. Pub. Number 2015/0213195) and Dettinger (U.S. Pub. Number 2007/0078687) are also generally direct to various aspects for electronic health records and managing electronic with records within a wide area care provider domain. However, none of Blechman and Dettinger teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 2, 10 and 20. For example, none of the cited prior arts teaches or suggests the elements of “by a hardware system of one or more computers, receiving a request, from a requestor’s user device, for access to medical information associated with a patient; causing the request for medical information to be presented on a patient’s user device, the request indicating non-unique identifier features of patients that are usable to establish an identify of a specific patient; in response to receiving responses to the requests, determining that the patient uniquely corresponds to the medical information and generating user account information from the patient, the user account information referencing a unique identifier associated with the medical information, wherein the patient establishes a trust relationship with a requestor associated with the requestor’s user device; and establishing, based on the trust relationship, connections between the requestor’s user device and a plurality of servers storing portions of the medical information, wherein the respective portions of the medical information are routed to the requesting device via the established connections as encrypted information on the requestor’s user device, and wherein the encrypted information is configured to be decrypted based on satisfaction of one or more constraints comprising (1) a particular identity of a requestor authorized to access the medical information, (2) one or more user devices authorized to access the medical information, (3) time information specifying a time period during which the medical information can be accessed.” Therefore, the claims are allowable over the cited prior arts.
Claims 4-9, 11-17, 19 & 21 are allowed because of their dependence from independent claims 2, 10 & 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 24360